Citation Nr: 0619882	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from March 1976 to January 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision.  The veteran testified 
before the Board in July 2004, and the Board remanded the 
case in February 2005.


FINDINGS OF FACT

Current chronic low back strain is manifested by severe 
limitation of lumbar spine motion, with only 20 degrees of 
forward flexion and 10 degrees of bending to either side, 
associated with flare-ups and time lost from work.  There is 
no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not in excess 
thereof, for chronic low back strain are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, DCs 5237, 5243 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about 




the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2003 and March 2005; 
rating decisions in June 2001 and November 2005; and a 
statement of the case in February 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a December 2005 
supplemental statement of the case).  

Also, VA has obtained all relevant, identified, and available 
evidence, including a VA examination, and has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to additional, unobtained, 
relevant, and available evidence.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran seeks an increase in the 20 percent rating 
assigned for his service-connected chronic low back strain.

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2005).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  If entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The regulations for rating disabilities of the spine were 
revised twice, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  For periods before 
the effective date of a regulatory change, the Board can 
apply only the prior regulation to rate a disability.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5292 (2001).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5295 (2001).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified 



diagnostic codes include 5237 (lumbosacral or cervical strain 
and 5243 (intervertebral disc syndrome).  The code for 
degenerative arthritis of the spine (DC 5242) refers to DC 
5003, which governs degenerative arthritis in general.  The 
code for intervertebral disc syndrome (DC 5243) permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2005).

The September 2003 regulation revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or combined thoracolumbar spine range of motion not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of 



motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

For VA purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2005).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or 



all of the necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(2005).  Diagnostic codes predicated on limitation of motion 
do not bar consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be 
supported by adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The veteran states that he has pain about every day in his 
lower back that affects his ability to work (by requiring 
that he take time off from work), his sleep, and his marital 
relationships.  He states that he was diagnosed with 
herniated disc.  He also states that the March 2000 injury 
that led to the diagnosis of a herniated disc only re-
aggravated his already existing low back symptoms.  He has 
denied receiving recent treatment for the disability, and he 
states that self-medicates the condition.

A former employer also wrote in June 2001 that the veteran 
had missed time from work because of reported back pain.  

The Board notes that older examinations from 1997 and 1998 
diagnosed only chronic low back strain, and X-rays were 
normal.  

In March 2000, the veteran was treated by VA when his low 
back gave way in after recently lifting sheet metal aluminum.  
It was noted that he had had periodic low back pain since an 
in-service back injury, with the most recent therapy in the 
early 1990s.  There was tenderness in the high lumbar area.  
X-rays, however, were normal.  The impression was lumbar 
strain.  An MRI later that month showed focal posterior 
central-left paracentral herniation of the L4-5 disc.    

In June 2001, he complained of pain again for the past month.  
The treating provider noted the veteran's March 2000 
treatment and MRI, and he remarked that the veteran had been 
having back pain since then, but not as severely.  

On a VA spine examination later in June 2001, the veteran 
reported having had back pain associated with his work in 
driving, delivering, and light manufacturing, with periodic 
flare-ups that would last a few days to a week.  He was 
wearing a back support, as given to him recently.  He stated 
that riding in a car up to an hour or two was painful.  He 
also reported some left foot tingling.  On examination, he 
walked hesitantly, and he disrobed for examination without 
difficulty but slowly.  Gait was normal, and he could get up 
on his toes and heels well.  He had tenderness to very light 
touch.  He complained of low back pain with axial pressure 
when standing and with body rotation through the knees and 
legs.  Forward bending was limited to 20 degrees, extension 
was limited to 20 degrees, and lateral bending to either the 
left or right was limited to 10 degrees.  Deep tendon 
reflexes at the knees were 1+ and symmetrical and 2+ and 
symmetrical at the ankles.  Straight leg raising to about 45 
degrees produced pain, and when sitting, straight leg raising 
to 90 degrees produced no pain.  Based on the veteran's 
history, he had flare-ups that limited range of motion and 
strenuous activities.  Repeated use of his back was a 
precipitating cause.  There seemed to be no functional 
impairment of the use of his back.  The impression was 
chronic low back strain.  Significantly, however, the 
examiner found no evidence of disc herniation with nerve root 
compression on the examination.  The examiner acknowledged 
the recent MRI, but he also clarified that the present 
symptoms "are not related to a herniated disk anymore than 
to chronic back strain.  And thus, his diagnosis of chronic 
low back strain which was made long ago, is predominant here, 
and there is no clinical evidence of disk protrusion."  The 
examiner also remarked that the "non-organic findings are 
consistent with an exaggeration of symptoms."  

The Board considers the veteran's reported symptoms, 
including his pain, flare-ups, restrictions, and effects on 
his employment.  

The clinical evidence does not warrant an increased rating 
based on the numerical ranges of motion set forth in the new 
criteria for evaluating spinal disabilities.  Forward flexion 
of his lumbar spine on the June 2001 VA examination was 20 
degrees, which warrants only a 20 percent rating under the 
new criteria.  

However, the Board cannot assess whether the next higher 
rating (that is, a 40 percent rating) could be warranted 
under the new criteria based on the combined range of motion 
of the thoracolumbar spine.  The examiner did not describe 
all necessary components of combined range of motion.

Nevertheless, the Board is able to review the claim based on 
the old criteria for evaluating for spinal disabilities.  His 
lumbar spine appears to present severe limitation of motion, 
especially in terms of forward bending.  This is 
significantly less than one quarter of normal forward flexion 
of the lumbar spine.  Extension does not appear to be as 
significantly impaired, but lateral bending is about one-
third of normal bending motion.  Therefore, under the old 
criteria, the chronic low back strain warrants a 40 percent 
rating for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, DC 5292 (2001).  This is the maximum 
rating under DC 5292 (lumbar limitation of motion) and DC 
5295 (lumbosacral strain).  

But the evidence does not support a rating greater than 40 
percent.  For the next higher rating of 50 percent, the new 
criteria for lumbosacral strain would require unfavorable 
ankylosis of the entire thoracolumbar spine, which is not the 
case here.  38 C.F.R. § 4.71a, DC 5237 (2005).  

Moreover, while the veteran's March 2000 showed disc 
herniation at L4-5, subsequent testing found no continued 
clinical evidence of disc herniation, such as muscle spasms 
or neurological impairment, which would be the criteria for a 
rating higher than 40 percent for intervertebral disc 
syndrome under the old criteria.  38 C.F.R. § 4.71a, DC 5293.  
In the absence of evidence of intervertebral disc syndrome, 
these criteria do not apply, but the Board has considered 
them in affording the veteran the widest possible latitude in 
reviewing his claim.  And in November 2005, the RO denied 
service connection for herniated disc, L4-5.

In sum, the evidence demonstrates that the veteran's chronic 
low back strain warrants a 40 percent rating, but no higher.  
The Board has considered the benefit of the doubt in this 
award.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A 40 percent rating, but not in excess thereof, for chronic 
low back strain is granted subject to the law and regulations 
applicable to the payment of monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


